Citation Nr: 1435830	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-41 224	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a left inguinal hernia, status post repair.

2.  Entitlement to an initial compensable disability rating for a surgical scar secondary to, so a residual of, the left inguinal hernia repair.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

He appealed to the Board of Veterans Appeals (Board/BVA) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claims of entitlement to service connection for a left inguinal hernia, status post surgical repair, and for a consequent scar.  The RO assigned 0 percent (so noncompensable) initial ratings for these disabilities.  His appeal is for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In support of his claims, the Veteran testified at a hearing at the RO in July 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

The Board subsequently remanded these claims in February 2014 for further development and consideration.  Specifically, the Board directed the RO or Appeals Management Center (AMC) to schedule the Veteran for a VA compensation examination reasssessing the severity of his service-connected left inguinal hernia and associated scar.  Review of the subsequent development reveals, at the very least, substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008), accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than exact, compliance with the terms of a Board remand is all that is required).



FINDINGS OF FACT

1.  The Veteran's left inguinal hernia, status post repair, is small and without true protrusion.

2.  He has, however, competently and credibly reported experiencing pain in his consequent surgical scar. 


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable rating for his left inguinal hernia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .10, .4.114, Diagnostic Code 7338 (2013).

2.  But the criteria are met for a higher 10 percent rating for the associated painful scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.118, Diagnostic Codes 7801-7805 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013). Here, though, as the Veteran's claims are for higher initial ratings in response to the granting of service connection for these disabilities, in other words, concerns a "downstream" issue, the VCAA notice obligations were satisfied once service connection was granted for these disabilities.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  This is because the claims as they arose in their initial context have been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the "downstream" disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement concerning his initial ratings is not resolved.  And he was provided this required SOC, also since has received a supplemental SOC (SSOC).  He therefore has received all required notice.  Moreover, he has not alleged any notice deficiency during the processing or adjudication of these claims, certainly has not shown the occurrence of any error that could be considered unduly prejudicial, meaning outcome determinative of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  Here, to this end, the Veteran's service treatment records (STRs), VA treatment records, and identified private treatment records have been obtained and associated with his claims file for consideration.  He also was provided VA compensation examinations that, collectively, contain descriptions of the histories of the disabilities at issue, document and consider the relevant medical facts and principles, and assess the severity of these disabilities in relation to the applicable rating criteria.  Although in a recent June 2014 letter he asked for another examination to be performed by a "regular civilian doctor", this is outside the scope of VA's duty to assist.  Furthermore, there is no indication the VA examinations performed were inadequate.  VA's duty to assist with respect to obtaining relevant records and an examination therefore has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


II.  Standard of Review

This claims file is paperless, so this is an entirely electronic medium appeal being processed through the Veterans Benefits Management System (VBMS).  In deciding these claims, the Board has reviewed all of the relevant evidence in this electronic VBMS claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Higher Initial Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

As the Veteran's claims concern the assignment of initial ratings, the proper scope of the evidence includes all relevant medical and other evidence submitted in support of these claims since the effective date of his award.  If there have been variances in the severity of his disabilities, then the ratings for them must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson, 12 Vet. App. at 125-26.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's left inguinal hernia, status post repair, is currently rated as 0-percent disabling, so noncompensable, under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7338.  A 0 percent rating is warranted for an inguinal hernia that is small, reducible, or without true hernia protrusion.  A 0 percent rating is also warranted when the hernia is not operated on, but remediable.  A 10 percent rating is warranted for an inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt.  A 30 percent rating is warranted when it is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  The highest 60 percent rating is warranted when it is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered in operable.  A note to the code states to add 10 percent for bilateral involvement, provided the second hernia is compensable.  

The Veteran received VA treatment for his hernia in May 2008 after having concerns it had recurred.  However, the examiner assessed just slight tenderness and no recurrence, specifically stating there was no palpable hernia or bulging.


The Veteran had a VA compensation examination in January 2009, so the following year.  He described his symptoms of pressure on his bladder and prostate, with intermittent pain.  He also claimed that he had experienced increased urination and constipation since his original hernia.  His past inguinal hernia repair in 1981 was noted.  Upon examination, he had no inguinal hernia or any ventral or femoral hernias either.  The examiner listed the residuals of his condition as "pressure and pain sensations to the left inguinal area and scar."  The examiner concluded by stating the complaints of increased urination and constipation could not be correlated to the hernia; he also stated the effect of the Veteran's hernia condition on his daily living was limitation of lifting abilities.  

During his July 2012 hearing, the Veteran testified that his hernia had recurred, specifically stating he had "bulging" in his left testicle and pain.  He reported pushing on this area to try and reduce the protrusion.  He acknowledged, however, that he had never been prescribed a belt or truss.

Partly because of his hearing testimony, the Board remanded his claim in February 2014 to have him reexamined to reassess the severity of his hernia disability.  He had his post-remand VA examination in April 2014.  The examiner indicated the claims file had been reviewed and confirmed the past inguinal hernia diagnosis.  A history of the condition was recorded, beginning in service in 1980.  The Veteran complained of abdominal pain in the left lower quadrant with radiation into the inguinal region.  He denied scrotal or testicular pain.  He further complained of urinary urgency and frequency; the examiner noted a previous diagnosis of prostatic hypertrophy.  Upon examination, the Veteran did not have a hernia on his right side.  On his left, the examiner indicated there was "no true hernia protrusion" with regards to the inguinal hernia.  He also noted that there was no indication for a supporting belt.  There were no femoral or ventral hernias on the left side, either.  The examiner further reviewed results of a February 2009 computed tomography (CT) scan of the Veteran's abdomen, which showed a normal abdomen, so was unremarkable.  The Veteran denied that his hernia condition impacted his ability to work.  The examiner concluded by indicating that "[p]hysical examination today does not demonstrate any evidence of recurrence of an inguinal hernia.  There is no objective evidence within the available medical records of a diagnosis or treatment for recurrent inguinal herniation."  

After considering this relevant body of evidence, the Board must deny the Veteran's claim for an initial compensable rating for his left inguinal hernia, status post repair.  While he has reported a postoperative, recurrent hernia, the competent medical evidence of record does not support this contention.  A recurrent hernia was not detected during either of his VA compensation examinations.  Further, he has never been prescribed a truss or belt to use as support, to stabilize any residuals from his past left hernia condition.  The Board has considered his lay complaints of pain associated with this disability and his belief that it is in a recurring state; however, these statements are not objectively supported by the competent and credible medical evidence of record.  Moreover, to the extent he has pain in his consequent surgical scar (in or around the site of it), the Board is compensating him for this by granting a higher initial rating for his scar.  But regarding the underlying hernia, itself, the Board places the most weight on the results of the two VA examinations, which did not find objective evidence of a hernia (so no recurrence).  As a result, the preponderance of the evidence is against this claim for a compensable initial rating for this service-connected disability, meaning this claim must be denied.  

The surgical scar associated with his left inguinal hernia repair is also currently rated as 0-percent disabling, so noncompensable, but instead under 38 U.S.C.A. § 4.118, DC 7805.  To warrant a higher initial schedular rating, the scar must be deep (associated with underlying soft tissue damage) and nonlinear, measuring at least 6 square inches, or superficial and nonlinear, measuring at least 144 square inches, or unstable or painful (criteria for a 10 percent rating).  38 C.F.R. § 4.118, DCs 7801-7805.

His scar was examined during his January 2009 VA examination.  The examiner indicated the scar measured 11 by 0.25 centimeters.  He further stated the scar had hypopigmentation of less than six square inches.  He denied the following symptoms were shown:  tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation, abnormal texture, and limitation of motion.  

During his more recent July 2012 hearing, the Veteran testified that, ever since his original surgery, the resulting scar has been painful and tender.  

As mentioned, he therefore had another VA examination concerning his scar in April 2014, on remand.  The examiner described the scar as linear with a size of 9 centimeters; so he further denied that the scar was greater than 6 square inches.  He also denied the scar was painful or unstable, caused the Veteran any limitation of function, or had a functional impact on his ability to work.

Still, the Veteran is competent to report experiencing pain in this surgical scar.  The Board finds his lay statements concerning this also credible, so ultimately probative, despite pain not being noted or observed objectively during either of his VA examinations specifically for his scar.  The January 2009 examiner nonetheless did concede there was tenderness in the region of the scar, so perhaps a source of discomfort.  Thus, the Board is granting the Veteran a higher 10 percent rating for this scar pursuant to 38 U.S.C.A. § 4.118, DC 7804.  An even higher rating is not warranted, however, because the scar is not deep and is not of sufficient size or configuration to cover a total surface area of at least 6 square inches.  Thus, the preponderance of the evidence is against assignment of a rating higher than 10 percent for this scar.

In deciding these claims, the Board also has considered whether extra-schedular ratings are warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

Here, though, the Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluations for the Veteran's service-connected left inguinal hernia and associated surgical scar are inadequate.  See Thun at 115.  The pain he associates with the condition is fully contemplated by the applicable codes, especially DC 7804, which the Board is using to grant him a 10 percent rating for his painful scar.  While he has sometimes confusingly alluded to other symptoms associated with his post-operative hernia, such as digestion problems and constipation, the January 2009 VA examiner clarified that he was unable to find any correlation and, thus, these symptoms and consequent impairment have not been attributed to the service-connected disabilities (i.e., are not part and parcel of them).  Thus, this is not reason to grant additional compensation or refer these claims for extra-schedular consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Furthermore, there is no objective evidence of record demonstrating these service-connected disabilities markedly interfere with the Veteran's employment, meaning above and beyond that contemplated by the evaluations he has under the regular Rating Schedule.  38 C.F.R. §§ 4.1, 4.15.  Instead, as even he attested to, the functional impact these disabilities have on him are limited to affecting his lifting abilities.  Finally, the record does not indicate that his disabilities have required anything tantamount to frequent hospitalization.



ORDER

The claim of entitlement to an initial compensable disability rating for the left inguinal hernia, status post repair, is denied.

But a higher 10 percent initial rating is granted for the surgical scar, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


